DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciani et al. Publication No. US 2014/0268458 in view of Manke et al. Publication No. US 2011/0063277.
Regarding claims 1, 14, 15, Luciani discloses an overcurrent protection circuit, wherein the overcurrent protection circuit comprises a power supply [Fig. 3, 344]; a current detection circuit [Fig. 3, current measuring device 112], and a microcontroller [Fig. 3, microprocessor 343], and a first output end of the current detection circuit is configured to be connected to a first input end of the microcontroller [Fig. 3, output end of the current measuring device 112 is connected to the microprocessor 343]; and
the current detection circuit is configured to generate a first current value based on the low-order voltage and transmits the first current value to the microcontroller [Fig. 3, the current measuring device 112 measures and outputs current value based on the input voltage at the power supply]; and the microcontroller is configured to output, based on a 
	Luciani does not disclose a voltage generation circuit.
	Manke discloses a protection circuit for a display device, comprising a voltage generation circuit [Fig. 2, 132]; wherein an input end of the voltage generation circuit is configured to be connected to a power supply [Fig. 2, the input end of 132 is configured to be connected to a power supply 130]; an output end of the voltage generation circuit is configured to be connected to an input end of the current detection circuit [Fig. 2, the output end of 132 is configured to be connected to an input end of the detection circuit 136]; the voltage generation circuit is configured to be connected to the power supply, to generate a low-order voltage, and to transmits the low-order voltage to the current detection circuit [par. 0066].
	Luciani and Manke are analogous fault detection and protection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Manke’s voltage generation circuit, into Luciani, for the benefit of providing a constant output voltage.
	Regarding claims 2, 17, Luciani and Manke discloses that the current detection circuit is configured to detect a current generated when the low-order voltage is output, to converts the current into the first current value in a digital form, stores the first current value, and to transmits the first current value to the microcontroller [Luciani, par. 0055].
claims 3, 18, Luciani discloses that the microcontroller comprises a calculator configured for calculating, based on the total current value and the first current value, the set overcurrent protection value corresponding to the scanning clock signal [par. 0055, 0058, 0059, 0060].
	Regarding claim 11, Luciani discloses that a second input end of the microcontroller is configured to receiver the total current value of the overcurrent protection circuit [Fig. 3, 343 receives the total current value from the power supply 344], wherein the total current value is a total sum of a current value generated by outputting the low-order voltage and the set overcurrent protection value.
	Regarding claims 13-14, 16, Menke discloses that the overcurrent protection circuit is disposed in a power circuit of the display device [abstract].
Allowable Subject Matter
Claims 4-10, 12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not further comprise a first serial bus connected to the current detection circuit and a second serial bus connected to the microcontroller, wherein the current detection circuit is configured to transmits the first current value to the microcontroller via the first serial bus; and the microcontroller is configured to output the set overcurrent protection value via the second serial bus. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

	The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not disclose that a second output end of the current detection circuit is configured to output the low-order voltage to a scanning line of a display panel. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836